


117 HR 2504 IH: Community Protection in Sports Act of 2021
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2504
IN THE HOUSE OF REPRESENTATIVES

April 14, 2021
Mr. Carter of Georgia (for himself, Mr. Hice of Georgia, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide to localities injured by the cancellation or relocation, without good cause, of a scheduled organized professional major league team competition by a league of organized professional major league baseball teams, or a member of such league.


1.Short titleThis Act may be cited as the Community Protection in Sports Act of 2021. 2.FindingsThe Congress finds the following:
(1)Events put on by organized professional major league baseball leagues outside of the regular season of competition provide unique economic benefits to local economies. (2)Localities must spend money in preparation for special events that bring in thousands of visitors from across the country and the world.
(3)The cancellation or relocation of such events without good cause results in a significant loss of revenue for local businesses that would have otherwise benefited from hosting an event. 3.Unlawful conductIt shall be unlawful for a league of organized professional major league baseball teams, or a member of such league, to cancel or relocate a team competition composed of 2 or more organized professional major league baseball teams if such competition is not part of the regular season competition schedule of such league and if the cancellation or relocations of such competition is not a reasonable response to—
(1)a pandemic, (2)a natural disaster,
(3)inclement weather, or (4)an emergency declared by the Federal Government or by the State in which such competition is scheduled to occur before the applicable cancellation or relocation.
4.Private right of action; civil action
(a)LiabilityA league of organized professional major league baseball teams, a member of such league, or both that cancel or relocate a team competition in violation of section 3 shall be liable to the locality injured by such violation. (b) Civil actionA locality that is injured by a violation of section 3 may commence a civil action for damages in an appropriate district court of the United States, or in a State court of competent jurisdiction, within 4 years after the cause of action accrues.
5.DefinitionsFor purposes of this Act: (1)LocalityThe term locality means a county, parish, city, town, township, village, or other general purpose political subdivision of a State with the power to levy taxes and to expend Federal, State, and local funds and exercise governmental powers.
(2)StateThe term ‘‘State’’ means a State, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. 6.Effective dateThis Act shall take effect January 1, 2021. 

